DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated March 31, 2022 in which claims 1, 8, and 15 have been amended.  Therefore, claims 1-17 and 19-21 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on March 31, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
THE LIMITATIONS OF 
receiving, by a device, an indication that a transaction involving a user associated with an account is to be processed; 
receiving, by the device, recording data for a recording of the user while the user is describing the transaction, wherein the recording was created prior to the transaction being processed; 
analyzing, by the device, the recording data to determine one or more transaction characteristics that describe the transaction, wherein the one or more transaction characteristics that describe the transaction include at least one of: a characteristic associated with a price for a product or service being exchanged via the transaction, a characteristic associated with a merchant, a characteristic associated with the product or service, or a characteristic associated with a reason for participating in the transaction;
determining, by the device and based on analyzing the recording data, whether an individual that has described the transaction is the user associated with the account, wherein determining whether the individual that described the transaction is the user associated with the account based on determining whether one or more characteristics of the individual satisfy a threshold level of similarity with one or more corresponding characteristics of the user associated with the account;
causing, by the device, and based on using the similarity score to determine that the individual that has described the transaction is the user associated with the account, the recording data to be stored in association with transaction data that identifies a list of transactions that are associated with the account of the user, wherein causing the recording data to be stored in association with the transaction data allows the recording to be made accessible to the user via an interface of an application used to manage the account; and 
linking, by the device, the recording data to a corresponding transaction listed on the list of transactions based on comparing the one or more transaction characteristics that describe the transaction and corresponding transaction characteristics associated with the corresponding transaction, wherein the corresponding transaction characteristics that describe the transaction include at least one of: a corresponding characteristic associated with the price for the product or service being exchanged via the transaction, a corresponding characteristic associated with the merchant, a corresponding characteristic associated with the product or service, or a corresponding characteristic associated with the reason for participating in the transaction, and 
displaying an indication in association with information indicating the corresponding transaction via the interface to indicate that the recording data has been linked to the transaction; as drafted, is a method that, under its broadest reasonable interpretation, is a method of organizing human activity, but for the recitation of generic computer components.  The limitations fall within the category of a method of organizing human activity because the limitations are directed to a commercial interaction.  Other than reciting a “device”, “storage”, “processor”, and “interface”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity.  For example, but for the “device”, “storage”, “processor”, and “interface”, language; “receiving”, “analyzing”, “causing”, and “linking” context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction or commercial interaction.  The Applicant claims a system for processing a user transaction by, obtaining financial information about the transaction and users, analyzing the data, and presenting to the users an indicator related to the processed transaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.  (Step 2A, prong 1:  YES).
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “device”, “storage”, “processor”, and “interface”, to perform the “receiving”, “analyzing”, “causing”, and “linking”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “receiving”, “analyzing”, “causing”, and “linking” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
Claims 8 and 15 are substantially similar to claim 1, thus, they are rejected on similar grounds.
Dependent claims 2-7, 9-14, 16-21 further define the abstract idea that is present in their respective independent claim 1, 8, and 15, thus, they correspond to Certain Methods of Organizing Human Activity and is abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-7, 9-14, 16-21 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-17 and 19-21 are not patent eligible. 

Response to Arguments
Applicant’s response filed on March 31, 2022 and Applicant’s arguments/remarks made in Amendment on February 9, 2022 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-17 and 19-21, Examiner notes the following:
Applicant argues that the abstract idea is integrated into a practical application.  Examiner disagrees, however, and notes that, as stated above:  
Examiner disagrees, however, and notes that the additional elements of the computer system - a “device”, “storage”, “processor”, and “interface”, - to perform the “receiving”, “analyzing”, “causing”, and “linking”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims at issue are directed to processing a user transaction by, obtaining financial information about the transaction and users, analyzing the data, and presenting to the users an indicator related to the processed transaction and are found to be directed to the abstract idea of conducting a financial transaction and collecting, analyzing, and displaying related transactional information in an organized manner.  The claims invoke the “device”, “storage”, “processor”, and “interface”, merely as tools to execute the abstract idea.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mental process) does not integrate a judicial exception into a practical application or provide significantly more.  (MPEP 2106.05 (f))

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693    

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693